Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 14, 2002, as amended April 11, 2002, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of four years and one year, unanimously affirmed.
Defendant’s argument that the court failed to provide defense counsel with notice of any of the various jury notes and an opportunity to be heard regarding the court’s responses to those notes is unpreserved (see People v Starling, 85 NY2d 509, 516 [1995]; People v Milan, 215 AD2d 239, 240 [1995], lv denied 86 NY2d 798 [1995]), and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be unsupported by the record (see People v Kinchen, 60 NY2d 772 [1983]). Defendant has not overcome the presumption of regularity (see e.g. People v Velasquez, 1 NY3d 44, 48 [2003]).
Defendant’s challenge to the court’s Allen charge (Allen v United States, 164 US 492 [1896]) is also unpreserved, and we *164likewise decline to review it in the interest of justice. Were we to review this claim, we would find that the charge was not coercive (see People v Ford, 78 NY2d 878, 880 [1991]). Concur— Tom, J.P., Saxe, Lerner, Marlow and Sweeny, JJ.